     Case 2:18-cv-02850-MCE-KJN Document 87 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONDALEE MORRIS,                                   No. 2: 18-cv-2850 MCE KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    G. MODHADDAM, et al.,
15                       Defendants.
16
17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On March 19, 2021, the undersigned recommended that this action be

19   dismissed based on plaintiff’s failure to file a notice of change of address. (ECF No. 82.) On

20   March 31, 2021, plaintiff filed objections to the findings and recommendations. (ECF No. 84.)

21   Good cause appearing, the findings and recommendations are vacated.

22           Pending before the court are motions to dismiss filed by defendants Bishop and Tesluk.

23   (ECF No. 41, 64.) Defendants Bishop and Tesluk also filed motions for summary judgment.

24   (ECF No. 78, 85.) Plaintiff has not filed an opposition to defendant Bishop’s summary judgment

25   motion filed February 4, 2021. Defendant Tesluk filed his summary judgment motion on April 6,

26   2021.

27           The undersigned intends to consider the pending motions to dismiss and summary

28   judgment motions at the same time. Accordingly, plaintiff is granted thirty days to file
                                                        1
     Case 2:18-cv-02850-MCE-KJN Document 87 Filed 04/13/21 Page 2 of 2


 1   oppositions to both pending summary judgment motions. 1
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The March 19, 2021 findings and recommendations (ECF No. 82) are vacated;
 4          2. Plaintiff is granted thirty days from the date of this order to file oppositions to the
 5              summary judgment motion filed by defendant Bishop on February 4, 2021, and the
 6              summary judgment motion filed by defendant Tesluk on April 6, 2021.
 7   Dated: April 13, 2021
 8

 9

10
     Morr2850.vac
11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26   1  In his objections to the March 19, 2021 findings and recommendations, plaintiff states that he
27   was denied access to his legal documents for two months following his transfer to California State
     Prison-Sacramento. These circumstances may explain plaintiff’s failure to oppose defendant
28   Bishop’s summary judgment motion.
                                                      2
